Exhibit 10.27

 

LOGO [g226587ex10_27pg001.jpg]   

800 King Farm Boulevard

Rockville, MD 20850

Telephone: 301-548-2900

February 24, 2012

Mr. Benjamin R. Preston

11011 Burywood Lane

Reston, Virginia 20194

Dear Ben:

On behalf of Catalyst Health Solutions, Inc. (“Catalyst”) and Catalyst’s Board
of Directors (the “Board”), I am pleased to offer you the following terms of
your employment as General Counsel of Catalyst. I am confident that you will
find your employment with Catalyst both challenging and rewarding and I look
forward to your contributions to the executive team.

1. Position and Duties: You shall serve in the position of Executive Vice
President, General Counsel and Corporate Secretary of Catalyst beginning on
March 1, 2012 (the “Effective Date”), responsible for performing the duties
customarily associated with the responsibilities of a chief legal officer of a
publicly-traded corporation. You will devote substantially all of your business
time, attention and skill to the performance of such duties, and will use your
best efforts to promote the interests of Catalyst. You will report to the Chief
Executive Officer of Catalyst. Upon any termination of your employment with
Catalyst, you shall be deemed to have resigned from all other positions you then
hold as an employee or director or other independent contractor of Catalyst or
any of its’ subsidiaries or affiliates, unless otherwise mutually agreed.

2. At-Will Employment. Your employment will be on an at-will basis, and may be
terminated by Catalyst at any time, and this letter does not entitle you to or
guarantee you indefinite employment. The period of your employment by Catalyst
pursuant to this letter agreement is referred to as the “Employment Period.”

3. Compensation. During the Employment Period, you will be entitled to the
following:

a. Base Salary. Your base salary shall be $315,000 annually. You will be
eligible for an annual merit increase based on performance and achievement of
objectives.

b. Annual Bonus Opportunity. Based on your position, you will be eligible for an
annual bonus under the Catalyst annual short term incentive plan, which is
currently based on Catalyst’s fiscal year running from January 1 through
December 31, and is subject to the Board’s approval of each year’s bonus. You
will be eligible for a non pro-rated bonus for the current 2012 fiscal year. The
bonus target for your position is 50% of your base salary, with a range of 0% -
100%.

c. Benefits. You shall be entitled to participate in all health, dental,
welfare, savings, and other benefit plans maintained by Catalyst for employees
generally, and for senior executives of Catalyst, including any long-term
incentive programs. You shall be entitled to four (4) weeks paid vacation
annually at times approved by the Chief Executive Officer.

d. Professional Development Expenses. You shall be entitled to reimbursement for
professional development activities appropriate for the General Counsel of a
publicly-traded company, including purchase of legal and industry reference
materials, participation in seminars,



--------------------------------------------------------------------------------

conferences, and executive roundtables, membership in professional
organizations, qualification for bar association certifications and continuing
education requirements, and other similar activities.

e. Equity. The Compensation Committee of the Board has approved a grant to you
(the “Initial Award”), effective as of the Effective Date, of 10,000 shares of
restricted common stock, par value $0.01 per share, under the terms of
Catalyst’s 2006 Stock Incentive Plan (including any amended or successor stock
plan, the “Stock Plan”). You will also receive 5,000 shares of restricted common
stock for your 2011 performance incentive award. One-fourth (1/4) of the shares
subject to both awards shall vest and become payable on each of first four
anniversaries of the Effective Date provided you are employed by Catalyst on
each such vesting date. Both awards will be subject to the terms and conditions
of the Stock Plan and a standard award agreement. You will also be eligible to
receive annual awards of equity incentives under the Stock Plan in future
calendar years, as determined by the Board or any committee thereof in its
discretion.

4. Severance Benefits.

a. If your employment is terminated by Catalyst without Cause or by you for Good
Reason, and the termination constitutes a “separation from service” under
Internal Revenue Code Section 409A, you will be entitled to receive:

 

  i. cash severance equal to 150% of your annual base salary in effect
immediately before the termination of your employment, which amount will be paid
within thirty (30) days of your separation date;

 

  ii. a pro-rated bonus for the fiscal year in which your termination occurs
based on your actual period of service through your date of termination and
actual performance for the fiscal year as measured by applicable metrics, which
will be paid within seventy-five (75) days following the end of the fiscal year
during which your termination occurs;

 

  iii. your outstanding unvested equity awards regularly scheduled to vest
during the 12 months following the date of your separation shall be fully and
immediately vested, with the amount of all performance-based equity awards
determined based upon 100% achievement of all applicable performance targets;
and

 

  iv. for the one (1) year period immediately following your termination, you
will be entitled to elect to continue medical, dental and vision benefits under
Catalyst’s group medical, dental and vision plans for you and your eligible
dependents at Catalyst’s expense.

5. Change in Control Benefits. Subject to your continued employment with
Catalyst on the date of a Change in Control, all of the unvested equity awards
granted to you by Catalyst shall immediately fully vest and, to the extent
applicable, become exercisable at the time of a Change in Control. To the extent
the vesting or the amount of any such equity awards are determined based on the
achievement of performance goals, then the amount of such equity awards that
will vest pursuant to the prior sentence shall be based on 100% achievement of
all applicable performance targets, or, to the extent the applicable performance
period has ended prior to the date of the Change in Control, actual performance.

6. Miscellaneous.

a. Indemnification. In the event of your termination for any reason, you shall
continue to be indemnified to the fullest extent permitted under applicable law
pursuant to Catalyst’s certificate of incorporation, as in effect on the date of
your termination.

 

2



--------------------------------------------------------------------------------

b. Claw-Back. All compensation received by you shall be subject to the
provisions of any claw-back policy implemented by Catalyst to comply with
applicable law, regulation or stock exchange rule, including, without
limitation, any claw-back policy adopted to comply with the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder.

c. Release; Timing of Payments. Your receipt of severance or Change in Control
benefits will be subject to your execution of a standard release of claims in
the form provided to you by Catalyst within 45 days after your termination of
employment and, unless a later date is specified above, all cash payments
described herein will be made net of required withholdings within 10 days after
the expiration of that 45-day period.

d. IRC 409A. In the event that any of the benefits described in this letter
agreement would be subject to tax under Internal Revenue Code Section 409A if
paid within six months after your termination of employment (as the result of
your status as a “specified employee” within the meaning of Code Section 409A),
such amount shall be withheld and paid to you on the first business day of the
seventh month following your termination, or to your estate upon your death, if
earlier. All taxable reimbursements shall be made in accordance with Internal
Revenue Code Section 409A. Each payment hereunder shall be considered a separate
payment under Internal Revenue Code Section 409A.

e. Defined Terms. Certain capitalized terms used herein are defined in Exhibit A
to this letter agreement.

f. Confidential Information. On or prior to the Effective Date, you agree to
enter into and be bound by the Confidentiality and Non-Competition Addendum
attached hereto as Exhibit B.

g. Withholding Taxes. Catalyst may withhold from any amounts payable under this
letter agreement such federal, state, and local taxes as may be required to be
withheld pursuant to any applicable law or regulation

h. Notice. For the purposes of this letter agreement, notices, demands and all
other communications provided for in this letter agreement shall be in writing
and shall be deemed to have been duly given when delivered either personally or
by United States certified or registered mail, return receipt requested, postage
prepaid, if to you, at the residence address most recently filed with Catalyst;
and if to Catalyst, at is then current corporate headquarters, attention: Chief
Financial Officer.

i. Governing Law. The validity, interpretation, construction and performance of
this letter agreement shall be governed by the laws of the State of Maryland
without regard to its conflicts of law principles.

j. No Offset. Neither Catalyst nor you shall have any right to offset any
amounts owed by one party hereunder against amounts owed or claimed to be owed
to such party, whether pursuant to this letter or otherwise.

k. Successors; Binding Agreement. This letter agreement shall inure to the
benefit of and be binding upon the personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises, and legatees of the
respective parties to this letter agreement.

l. Severability. In the event that any one or more of the provisions of this
letter agreement shall be or become invalid, illegal, or unenforceable in any
respect, the validity, legality, and enforceability of the remaining provisions
of this letter agreement shall not be affected thereby.

 

3



--------------------------------------------------------------------------------

m. Entire Agreement. This letter agreement (together with its’ Exhibits)
contains the entire understanding of the parties with respect to your employment
by Catalyst and supersedes in its entirety the letter agreement between you and
Catalyst dated April 26, 2010. There are no restrictions, agreements, promises,
warranties, covenants, or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This letter
agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto

n. Counterparts. This letter agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

Catalyst Health Solutions, Inc. By:  

/s/ David T. Blair

  David T. Blair, Chairman and CEO

 

Accepted and agreed:

/s/ Benjamin R. Preston

Benjamin R. Preston

 

4



--------------------------------------------------------------------------------

EXHIBIT A

TO THE LETTER AGREEMENT DATED FEBRUARY 24, 2012

BETWEEN CATALYST HEALTH SOLUTIONS, INC. AND BENJAMIN R. PRESTON

Definitions

Cause. For purposes of this letter agreement, “For Cause” shall mean your:
(i) failure to comply with any law or regulation arising from conduct not
undertaken in good faith; (ii) commission of an act of fraud upon, or act
evidencing dishonesty to, Catalyst or any of its affiliates;
(iii) misappropriation of any funds, property, or rights of Catalyst or any of
its affiliates; (iv) willful breach or habitual neglect of your job duties or
your failure or refusal to comply with explicit directives of Catalyst;
(v) conviction of a felony; (vi) use or possession of illegal drugs at work or
your working under the influence of drugs at work; (viii) your Permanent
Disability, or (viii) your breach of the provisions of any non-competition or
confidentiality agreements with, or written policies of, Catalyst or its’
affiliates to which you are bound or subject

Change in Control. For purposes of this letter agreement, “Change in Control”
means the occurrence of any one of the following events:

 

  •  

individuals who, on February 24, 2012 constitute the Board (the “Incumbent
Directors”) cease for any reason within any twenty-four (24) month period to
constitute at least a majority of the Board (or the board of directors of any
successor to Catalyst), provided that any person becoming a director subsequent
to such date whose election or nomination for election was approved by a vote of
at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of Catalyst in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of Catalyst as a result
of an actual or threatened election contest with respect to directors or as a
result of any other actual or threatened solicitation of proxies by or on behalf
of any person other than the Board (including by reason of any agreement
intended to avoid or settle such election contest or solicitation of proxies)
shall be deemed to be an Incumbent Director until twenty-four (24) months after
such election;

 

  •  

any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Catalyst representing 35% or more of the combined
voting power of Catalyst’s then outstanding securities eligible to vote for the
election of the Board (the “Company Voting Securities”); provided, however, that
the event described in this paragraph (ii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by Catalyst or any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by Catalyst or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction, as defined in paragraph (iii), or (E) by any person
of Company Voting Securities from Catalyst, if a majority of the Incumbent Board
approves in advance the acquisition of beneficial ownership of 35% or more of
Company Voting Securities by such person;

 

  •  

the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving Catalyst or any of its’ subsidiaries
that requires the approval of Catalyst’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial

 

5



--------------------------------------------------------------------------------

 

ownership of at least 90% of the voting securities eligible to elect directors
of the Surviving Corporation (the “Parent Corporation”), is represented by
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 35%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

 

  •  

the consummation of a sale of all or substantially all of Catalyst’s assets.

Notwithstanding the foregoing, a Change in Control of Catalyst shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 35% of Catalyst Voting Securities as a result of the acquisition of Company
Voting Securities by Catalyst which reduces the number of Company Voting
Securities outstanding; provided, that if after such acquisition by Catalyst
such person becomes the beneficial owner of additional Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person to more than 50% of Catalyst Voting
Securities, a Change in Control of Catalyst shall then occur.

Good Reason. For purposes of this letter agreement, “Good Reason” shall mean,
without your written consent: (i) the assignment to you of any duties
inconsistent in any material respect with your position; or (ii) Catalyst’s
failure to honor all of the terms of this letter agreement, excluding for such
purpose any isolated, insubstantial, and inadvertent action not taken in
bad-faith and which is remedied by Catalyst promptly after receipt of written
notice thereof from you. In order for a termination of employment by you to be
considered to have been made for Good Reason, you must provide notice of your
termination in writing to the Board or the Chief Executive Officer within four
calendar months after the occurrence of the event constituting Good Reason and
Good Reason shall in no event exist if Catalyst substantially cures the action
set forth as grounds for Good Reason within thirty (30) days following the date
of such notice. During the twelve (12) month period following a Change in
Control, “Good Reason” shall also include: (i) any requirement of Catalyst that
you (a) be based anywhere more than fifty (50) miles from your primary office
location and more than fifty (50) miles from your principal residence at the
time of the Change in Control or (b) travel on Company business to an extent
substantially greater than your travel obligations immediately prior to such
Change in Control; and (ii) Catalyst’s failure to continue to provide you with
benefits in the aggregate substantially equivalent to the benefits you were
entitled to under the employee benefit plans of Catalyst in which you were
participating immediately prior to such Change in Control, at a substantially
equivalent cost.

Permanent Disability. Whether a “Permanent Disability” exists shall be
determined based upon the ability of you to perform the functions of General
Counsel. The determination that you are permanently disabled for purposes of any
Company paid disability policy with respect to you shall be proof that you are
permanently disabled.

 

6



--------------------------------------------------------------------------------

EXHIBIT B

CONFIDENTIALITY AND NON-COMPETITION ADDENDUM TO THE LETTER AGREEMENT DATED
FEBRUARY 24, 2012 BETWEEN CATALYST HEALTH SOLUTION, INC. AND BENJAMIN R. PRESTON

WHEREAS, Catalyst Health Solutions, Inc. (“Company”) has and intends to devote
large amounts of time, effort, and expense in developing, acquiring, and using
technical and non-technical information (“Confidential Information,” “Written
Material,” and “Inventions” as more specifically defined below and referred to
collectively as “Proprietary Information”) in the healthcare delivery industry
and human resource management industry and may, both on its behalf and on behalf
of customers of the Company, develop, or participate in the development of
additional Proprietary Information

WHEREAS, during the employment of Benjamin R. Preston (the “Executive”) with the
Company, the Company anticipates the development of additional Proprietary
Information; and

WHEREAS, in the course of performance of Executive’s duties for the Company,
Executive will be given or have access to the Company’s Proprietary Information
which is vital to the success of the Company’s business and the Company must be
protected from the substantial injury and loss that it would suffer as a result
of violations of this Confidentiality and Non-Competition Addendum
(“Confidentiality Addendum”); and

WHEREAS, the Company is desirous of balancing its interests in protecting its
Proprietary Information with Executive’s right to be free from unreasonable
restraints of trade;

NOW THEREFORE, in consideration of good and valuable consideration, including
but not limited to the employment or continued employment of Executive, the
Company and Executive mutually agree as follows:

SECTION I

Confidential Information.

 

1.1 Non-Disclosure, Use and Return of Confidential Information. Executive agrees
that at all times (both during his employment with the Company and after his
separation from the Company): (i) not to disclose Confidential Information to
unauthorized persons, (ii) not to copy or use Confidential Information for
unauthorized purposes, and (iii) to comply with any procedures that the Company
may adopt to preserve the confidentiality of Confidential Information. Upon
termination of employment with the Company, Executive agrees to deliver to the
Company all Confidential Information in his possession, including files stored
in electronic or other media, and agrees not to retain copies of any
Confidential Information. If Executive has some question as to whether certain
information falls within the scope of Confidential Information, he agrees to
treat such information as Confidential Information until told otherwise in
writing by the Company. The Company further agrees to respond promptly when
questioned about whether something is Confidential Information.

 

1.2 Definitions. For purposes of this Confidentiality Addendum, the term
Confidential Information means any information, whether or not reduced to
writing: (i) that is not generally known in the Company’s trade or industry,
(ii) that the Company or its customers and clients treat, or is obligated to
treat, as confidential, and (iii) that Executive may create or have access to as
a result of his employment with the Company. Confidential Information includes,
but is not limited to, trade secrets, and other information concerning the
Company’s products and services, business procedures, marketing, customers
(including their identities, services acquired from the Company, pricing, and
contact list), and software.

 

7



--------------------------------------------------------------------------------

SECTION II

Intellectual Property.

 

2.1 If during Executive’s employment with the Company, the Executive
accomplishes or conceives any invention, creation, works, or intellectual
property in any other forms, as a result of or relating to the employment of
Executive with the Company, the proprietary rights to such intellectual
property, including but not limited to patent, copyright, trade secrets, and
other related rights, shall be vested in the Company.

 

2.2 Executive shall promptly give the Company full details of any invention or
improvement which he may from time-to-time make or discover in the course of his
duties, and to further the interests of the Company’s undertaking with regard
thereto. Any such invention or improvement shall be the property of the Company
without any additional compensation to Executive, and Executive shall take all
steps, and execute such documents as may be necessary and reasonably required by
the Company, at the expense of the Company, to procure and ensure that the
Company obtains and retains complete and exclusive legal title to any such
invention or improvement.

 

2.3 The Executive shall assist the Company in obtaining, securing, and enforcing
the abovementioned intellectual property rights as is required by the Company.

SECTION III

Return of Company Property.

 

3.1 Executive shall promptly, whenever requested by the Company, and in any
event upon the termination of his employment with the Company, deliver to the
Company all lists of clients or customers, correspondence, and all other
documents, papers, records, and any other properties which may have been
prepared by him or have come into his possession in the course of his employment
with the Company. Executive shall not be entitled to, and shall not retain, any
copies thereof. Title and copyright thereto shall be vested in the Company.

SECTION IV

Non-Competition and Non-Solicitation.

 

4.1 Non-Competition.

 

  A. In consideration of the remuneration and benefits given by the Company
hereunder and in view of Executive’s position in the Company that would enable
him to get access to trade secrets and other Confidential Information, Executive
hereby explicitly agrees and commits for the period of his employment with the
Company and for a period of twelve (12) months following his termination of
employment with the Company, as follows:

 

  (i) That he shall not attempt in any manner to solicit from any of the
Company’s clients business of the type performed by the Company, or to persuade
any clients to cease business, to reduce the amount of business which a client
has customarily done or contemplates doing with the Company, or any of its
subsidiary companies, whether or not the relationship with the Company and such
client was originally established in whole or in part through Executive’s
efforts;

 

8



--------------------------------------------------------------------------------

  (ii) That he shall not attempt to employ or assist anyone else to employ, any
person who is/has been employed by the Company (or any of its affiliates and
subsidiary companies) within the six (6) months period prior to the Executive’s
separation from service with the Company;

 

  (iii) That he shall not at any time disclose to anyone any Confidential
Information or trade secrets of the Company, or any client of the Company, or
utilize such Confidential Information or trade secrets for Executive’s own
benefit, or for the benefit of any third parties;

 

  (iv) That he shall not remove from the Company, or make copies of, any
memoranda, notes, records, computer diskettes/files, or other documents
concerning the business of the Company and/or its clients, compiled by the
Executive, or made available to the Executive, during the employment period.

 

  B. To the extent not prohibited by legal ethics rules applicable to Executive,
the Executive shall not, at any time during the period of his employment with
the Company and for a period of twelve (12) months following his termination of
employment with the Company, directly or indirectly engage in, have any equity
interest in, interview for a potential employment or consulting relationship
with or manage or operate any person, firm, corporation, partnership or business
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) that engages in any business which
competes with any portion of the Business (as defined below) of the Company
anywhere in the world. Nothing herein shall prohibit the Executive from being a
passive owner of not more than 2% of the outstanding equity interest in any
entity that is publicly traded, so long as the Executive has no active
participation in the business of such entity. As used in this Section 4.1,
(i) the term “Company” shall include the Company and its subsidiaries, and
(ii) the term “Business” shall mean the business of the Company, as such
business may be expanded or altered by the Company during the period of the
Executive’s employment with the Company.

 

  C. Executive agrees that should he violate these covenants, damages to the
Company will be difficult to enforce. In recognition of the loss that a breach
would cause, Executive agrees that the applicable restrictive period shall be
extended so that the Company enjoys a complete, contiguous restrictive period
during which Executive has honored this Confidentiality Addendum.

 

4.2 Reasonableness of Restrictions. Executive acknowledges: (i) that the
restrictions in Section IV are reasonable in terms of scope: duration,
geographically, and otherwise, (ii) that the protection afforded to the Company
hereunder is necessary to protect its legitimate business interests, and
(iii) that the agreement to observe such restrictions form a material part of
the consideration for the letter agreement dated February 24, 2012 between the
Company and Executive (the “Letter Agreement”), including this Confidentiality
Addendum, and his employment by the Company.

 

4.3

Enforceability. In the event that, notwithstanding the foregoing, any of the
provisions of Section IV shall be held to be invalid or unenforceable, Executive
agrees that the remaining provisions hereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included therein. In the event that any provision of Section IV, relating to the
time period and/or the areas of restriction and/or any related aspects, shall be
declared by a court of competent jurisdiction to exceed the maximum restrictions
such court deems reasonable and enforceable, the time period and/or areas of
restriction and/or related aspects deemed reasonable and

 

9



--------------------------------------------------------------------------------

  enforceable by the court shall become, and thereafter be, the maximum
restriction in such regard, and the restriction shall remain enforceable to the
fullest extent deemed reasonable by such court.

 

4.4 Injunctive Relief. Executive understands that his failure to comply with the
obligations under this Confidentiality Addendum and in particular the
restrictions contained in Section IV of this Confidentiality Addendum will cause
the Company to suffer irreparable injury and harm, the full extent of which
will, or may, be impossible to ascertain, and for which monetary damages will
not be a complete remedy. Accordingly, Executive agrees that the Company will,
in addition to any other remedies available to it at law or in equity, be
entitled to preliminary and permanent injunctive relief to enforce, or to
prevent a breach of, the terms of this Confidentiality Addendum.

SECTION V

Miscellaneous.

 

5.1 Assignability. This Confidentiality Addendum may be assigned only as part
of, and consistent with the assignment provisions of, the Letter Agreement of
which it is a part.

 

5.2 Successors; Binding Agreement. This Confidentiality Addendum (along with the
entire Letter Agreement) shall inure to the benefit of and be binding upon the
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devises and legatees of the respective parties to the Letter
Agreement (which includes this Confidentiality Addendum).

 

5.3 Governing Law. This Confidentiality Addendum will be deemed signed in
Maryland, and will be governed by and construed in accordance with the laws of
the State of Maryland, without regard to conflict of laws.

 

5.4 Surviving Obligations. The terms of this Confidentiality Addendum shall
survive the expiration of the other provisions of the Letter Agreement.

IN WITNESS WHEREOF, the parties to the Letter Agreement have duly executed, and
thereby expressly acknowledged and agreed to this Confidentiality Addendum to
the Letter Agreement.

[The remainder of this page intentionally left blank. Signature page follows.]

 

10



--------------------------------------------------------------------------------

Catalyst Health Solutions, Inc.   Executive BY:  

/s/ David T. Blair

   

/s/ Benjamin R. Preston

  David T. Blair, Chairman and CEO     Benjamin R. Preston

 

11